
	
		I
		111th CONGRESS
		1st Session
		H. R. 1802
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a commission to conduct a comprehensive
		  review of Federal agencies and programs and to recommend the elimination or
		  realignment of duplicative, wasteful, or outdated functions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on the Accountability and Review of Federal Agencies
			 Act.
		2.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established the Commission on the Accountability and Review of Federal
			 Agencies (hereafter in this Act referred to as the
			 Commission).
			(b)Membership
				(1)Number and
			 appointment
					(A)In
			 generalThe Commission shall be composed of 7 members appointed
			 by the President as follows:
						(i)One
			 in consultation with the Speaker of the House of Representatives.
						(ii)One
			 in consultation with the minority leader of the House of
			 Representatives.
						(iii)One in
			 consultation with the majority leader of the Senate.
						(iv)One
			 in consultation with the minority leader of the Senate.
						(v)Three other
			 members.
						(B)Ex officio
			 membersThe President may appoint up to 4 Members of Congress (up
			 to 2 from each House) as nonvoting ex officio members of the Commission.
					(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the chairperson.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			3.Duties of the
			 Commission
			(a)DefinitionThe
			 term agency, as used in this section, has the meaning given the
			 term executive agency under section 105 of title 5, United States
			 Code.
			(b)In
			 GeneralThe Commission shall—
				(1)evaluate all
			 agencies and programs within those agencies, using the criteria under
			 subsection (c); and
				(2)submit to
			 Congress—
					(A)a plan with
			 recommendations of the agencies and programs that should be realigned or
			 eliminated; and
					(B)proposed
			 legislation to implement the plan under subparagraph (A).
					(c)Criteria
				(1)DuplicativeIf
			 2 or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agency or program be
			 realigned.
				(2)Wasteful or
			 inefficientThe Commission shall recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
					(A)egregious
			 spending;
					(B)mismanagement of
			 resources and personnel; or
					(C)use of such funds
			 for personal benefit or the benefit of a special interest group.
					(3)Outdated,
			 irrelevant, or failedThe Commission shall recommend the
			 elimination of any agency or program that—
					(A)has completed its
			 intended purpose;
					(B)has become
			 irrelevant; or
					(C)has failed to meet
			 its objectives.
					(d)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Commission shall submit to the President and Congress a report
			 that includes—
					(A)the plan described
			 under subsection (b)(1) with supporting documentation for all recommendations;
			 and
					(B)the proposed
			 legislation described under subsection (b)(2).
					(2)Use of
			 savingsThe proposed legislation under paragraph (1)(B) shall
			 provide that all funds saved by the implementation of the plan under paragraph
			 (1)(A) shall be used for deficit reduction.
				(3)Relocation of
			 federal employeesThe proposed legislation under paragraph (1)(B)
			 shall provide that if the position of an employee of an agency is eliminated as
			 a result of the implementation of the plan under paragraph (1)(A), the affected
			 agency shall make reasonable efforts to relocate such employee to another
			 position within the agency or within another Federal agency.
				4.Powers of the
			 Commission
			(a)HearingsThe
			 Commission or, at its direction, any subcommittee or member of the Commission,
			 may, for the purpose of carrying out this Act—
				(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as any member of the Commission
			 considers advisable;
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as any
			 member of the Commission considers advisable; and
				(3)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
				(b)Issuance and
			 Enforcement of Subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the chairperson of the
			 Commission and shall be served by any person or class of persons designated by
			 the chairperson for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(d)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			5.Commission
			 personnel matters
			(a)Compensation of
			 Members
				(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
				(2)Federal officers
			 or employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
				(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationUpon
			 the approval of the chairperson, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
				(3)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			6.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 report under section 3(d).
		7.Congressional
			 consideration of reform proposals
			(a)DefinitionsIn
			 this section—
				(1)the term
			 implementation bill means only a bill which is introduced as
			 provided under subsection (b), and contains the proposed legislation included
			 in the report submitted to Congress under section 3, without modification;
			 and
				(2)the term
			 calendar day means a calendar day other than 1 on which either
			 House is not in session because of an adjournment of more than 3 days to a date
			 certain.
				(b)Introduction;
			 Referral; and Report or Discharge
				(1)IntroductionOn
			 the first calendar day on which both Houses are in session, on or immediately
			 following the date on which the report is submitted to Congress under section
			 3, a single implementation bill shall be introduced (by request)—
					(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
					(B)in the House of
			 Representatives by the Speaker of the House of Representatives, for himself and
			 the minority leader of the House of Representatives, or by Members of the House
			 of Representatives designated by the Speaker and minority leader of the House
			 of Representatives.
					(2)ReferralThe
			 implementation bills introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate and any appropriate
			 committee of jurisdiction in the House of Representatives. A committee to which
			 an implementation bill is referred under this paragraph may report such bill to
			 the respective House without amendment.
				(3)Report or
			 dischargeIf a committee to which an implementation bill is
			 referred has not reported such bill by the end of the 15th calendar day after
			 the date of the introduction of such bill, such committee shall be immediately
			 discharged from further consideration of such bill, and upon being reported or
			 discharged from the committee, such bill shall be placed on the appropriate
			 calendar.
				(c)Floor
			 Consideration
				(1)In
			 generalWhen the committee to which an implementation bill is
			 referred has reported, or has been discharged under subsection (b)(3), it is at
			 any time thereafter in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the implementation bill, and all points of
			 order against the implementation bill (and against consideration of the
			 implementation bill) are waived. The motion is highly privileged in the House
			 of Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, or to a motion to postpone, or to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in order. If
			 a motion to proceed to the consideration of the implementation bill is agreed
			 to, the implementation bill shall remain the unfinished business of the
			 respective House until disposed of.
				(2)AmendmentsAn
			 implementation bill may not be amended in the Senate or the House of
			 Representatives.
				(3)DebateDebate
			 on the implementation bill, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which shall
			 be divided equally between those favoring and those opposing the resolution. A
			 motion further to limit debate is in order and not debatable. An amendment to,
			 or a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the implementation bill is not in order. A
			 motion to reconsider the vote by which the implementation bill is agreed to or
			 disagreed to is not in order.
				(4)Vote on final
			 passageImmediately following the conclusion of the debate on an
			 implementation bill, and a single quorum call at the conclusion of the debate
			 if requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the implementation bill shall occur.
				(5)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to an
			 implementation bill shall be decided without debate.
				(d)Coordination
			 With Action by Other HouseIf, before the passage by 1 House of
			 an implementation bill of that House, that House receives from the other House
			 an implementation bill, then the following procedures shall apply:
				(1)NonreferralThe
			 implementation bill of the other House shall not be referred to a
			 committee.
				(2)Vote on bill of
			 other houseWith respect to an implementation bill of the House
			 receiving the implementation bill—
					(A)the procedure in
			 that House shall be the same as if no implementation bill had been received
			 from the other House; but
					(B)the vote on final
			 passage shall be on the implementation bill of the other House.
					(e)Rules of the
			 Senate and the House of RepresentativesThis section is enacted
			 by Congress—
				(1)as
			 an exercise of the rulemaking power of the Senate and House of Representatives,
			 respectively, and as such it is deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of an implementation bill described in subsection
			 (a), and it supersedes other rules only to the extent that it is inconsistent
			 with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2010 through 2013 for carrying out this Act.
		
